Citation Nr: 1825098	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-15 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hallux limitus/rigidus of the 1st metatarsal phalangeal joints (claimed as left foot condition with swelling and arthritis from flat feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1979 to December 1979

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted in order to properly evaluate the Veteran's claim for his left foot disability.  Specifically, at the time of his August 2017 hearing, the Veteran submitted records associated with a surgery of the left foot that took place at Massachusetts General Hospital in February 2011.  Such records were not available at the time of the April 2010 examination, and are relevant to the claim.

Additionally, it is unclear whether the examiner in April 2010 fully applied the correct standard in rendering his opinion.  In this regard, while the Veteran stated to the examiner that he was allowed to enter service with flat feet, the enlistment examination does not show any abnormalities related to his feet.  See Service Treatment Records 1978 to September 1984.  Accordingly, he is presumed sound on entrance ot service.  38 U.S.C.A. § 1111.  On remand, an addendum opinion is required, in which the examiner considers whether a bilateral foot disorder clearly and unmistakably preexisted service and if so, whether it was clearly and unmistakably not aggravated beyond its natural progression during such service.

Lastly, the Board notes that the April 2010 VA examiner and the Veteran's representative during his August 2017 video conference hearing, both report the Veteran's active military service was from 1979 to 1984.  Both are incorrect.  The Veteran enlisted in the United States Marine Corps Reserves and he was only on active duty for his Basic Training and his primary specialty training as an administrative clerk.  His actual active duty service period was from August 1979 to December 1979, which is 4 months of active duty service time.  The Reserve time frame is further corroborated by a National Personnel Records Center Letter dated September 2009 that discusses his DD 214 and a Reserve Retirement Credit report that lists military service from 1980 thru 1984 as being in the Reserves as opposed to on active duty.

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the examiner who conducted the April 2010 examination, or to another examiner if that individual is no longer available.  An in-person examination may be arranged if the examiner deems this necessary.  The examiner is to opine on the following:

a)  Did a left foot disability clearly and unmistakably preexist the Veteran's active service from August 1979 to December 1979?  If so, identify such disability and indicate whether such preexisting disability clearly and unmistakably NOT aggravated in service beyond its natural progression?

b)  If the answer to either of the above questions is "no," then is it at least as likely as not that a current left foot disability was incurred in or otherwise related to active service?

c)  Does the evidence of record establish a diagnosis of arthritis within the first post-service year (i.e., by December 1980)?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the appellant's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  A complete rationale for each opinion must be given.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, then issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for futher appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)  






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).

_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




